                        Case 3:20-cv-04056-VC Document 5 Filed 06/22/20 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        NorthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           California


     NEW YORK STATE TEAMSTERS COUNCIL                                  )
         HEALTH AND HOSPITAL FUND                                      )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 5:20-cv-04056-NC
                                                                       )
     JAZZ PHARMACEUTICALS, INC., JAZZ                                  )
        PHARMACEUTICALS PLC, JAZZ                                      )
   PHARMACEUTICALS IRELAND LIMITED, et al.                             )
             See Attachment A                                          )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JAZZ PHARMACEUTICALS, INC.- c/o CT Corporation System
                                           818 West Seventh Street, Suite 930 Los Angeles, CA 90017

                                           JAZZ PHARMACEUTICALS PLC - c/o CT Corporation System
                                           818 West Seventh Street, Suite 930 Los Angeles, CA 90017

                                           See Attachment A

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Christina C. Sharp
                                           Scott M. Grzenczyk
                                           Girard Sharp LLP
                                           601 California Street, Suite 1400
                                           San Francisco, CA 94108


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT
                                                                                  Susan Y. Soong

Date:       6/22/2020
                                                                                           Signature of Clerk or Deputy Clerk
                         Case 3:20-cv-04056-VC Document 5 Filed 06/22/20 Page 2 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 5:20-cv-04056-NC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 3:20-cv-04056-VC Document 5 Filed 06/22/20 Page 3 of 4




                                Attachment A to Summons


JAZZ PHARMACEUTICALS, INC.
c/o CT Corporation System
818 West Seventh Street, Suite 930
Los Angeles, CA 90017

JAZZ PHARMACEUTICALS PLC
c/o CT Corporation System
818 West Seventh Street, Suite 930
Los Angeles, CA 90017

JAZZ PHARMACEUTICALS IRELAND LIMITED
Monksland, Co.
Roscommon, Ireland
N37 AX84

HIKMA PHARMACEUTICALS PLC
c/o CT Corporation System
818 West Seventh Street, Suite 930
Los Angeles, CA 90017

ROXANE LABORATORIES, INC.
c/o CT Corporation System
818 West Seventh Street, Suite 930
Los Angeles, CA 90017

HIKMA PHARMACEUTICALS USA INC.
c/o CT Corporation System
818 West Seventh Street, Suite 930
Los Angeles, CA 90017

EUROHEALTH (USA), INC.
c/o The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

AMNEAL PHARMACEUTICALS LLC
c/o The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801
          Case 3:20-cv-04056-VC Document 5 Filed 06/22/20 Page 4 of 4




PAR PHARMACEUTICAL, INC.
c/o The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

LUPIN LTD.
B/4 Laxmi Towers
Bandra-Kurla Complex, Bandra (E), Mumbai 400 051, India

LUPIN PHARMACEUTICALS INC.
c/o The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

LUPIN INC.
c/o The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801
